Citation Nr: 1013367	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-30 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to June 18, 2004 for 
the grant of a total disability rating due to individual 
unemployability (TDIU). 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the effective date for his TDIU 
rating should be the date of his unemployment in 2001 or, at 
least, the date of his first claim for a TDIU rating.  The 
Board finds that a remand is necessary for further 
development of the record.  

Specifically, the Board observes that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  Although a copy of the SSA decision is 
in the file, the other documents related to that decision, 
e.g., medical records, are not of record, and there is no 
indication that they were ever requested by the RO.  

Additionally, the Board notes that a September 2005 letter 
from a VA vocational rehabilitation counselor indicated that 
the Veteran was a participant in the Independent Living 
program.  Although a note in the file reflects that the 
counselor was asked if the Veteran had filed a TDIU claim 
with the Vocational Rehabilitation program and that she had 
replied he had not filed such claim, the Board determines 
that the Veteran's Vocational Rehabilitation folder could 
contain documents relevant to the claim.  When VA has notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board 
must seek to obtain those records before proceeding with the 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 
(2002); Baker v. West, 11 Vet. App. 163, 169 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).  
Accordingly, a remand is necessary so VA may fulfill its duty 
to assist in obtaining outstanding, relevant records. 

Accordingly, the case is REMANDED for the following action:

1.	Associate the file related to the 
Veteran's vocational rehabilitation 
benefits with the claims files.  

2.	Request all records relevant to the 
Veteran's application for disability 
benefits from the SSA.  

3.	All requests and responses with respect 
to the above actions, positive and 
negative, should be associated with the 
claims file. 

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
September 2008 statement of the case.  
If the claim remains denied, the 
Veteran and his representative, if any, 
should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


